UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number: 1-11416 CONSUMER PORTFOLIO SERVICES, INC. (Exact name of registrant as specified in its charter) California 33-0459135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19500 Jamboree Road, Irvine, California 92612 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including Area Code: (949) 753-6800 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer [] Non-Accelerated Filer []Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of August 7, 2009 the registrant had 18,647,734 common shares outstanding. 1 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarterly Period Ended June 30, 2009 Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 3 Unaudited Condensed Consolidated Statements of Operations for the three-month and six-month periods ended June 30, 2009 and 2008 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2009 and 2008 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 2 Item 1. Financial Statements CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) June 30, December 31, 2009 2008 ASSETS Cash and cash equivalents $ 21,506 $ 22,084 Restricted cash and equivalents 139,580 153,479 Finance receivables 1,130,705 1,417,343 Less: Allowance for finance credit losses (43,597 ) (78,036 ) Finance receivables, net 1,087,108 1,339,307 Residual interest in securitizations 4,019 3,582 Furniture and equipment, net 1,592 1,404 Deferred financing costs 6,255 8,954 Deferred tax assets, net 52,727 52,727 Accrued interest receivable 11,175 14,903 Other assets 23,018 42,367 $ 1,346,980 $ 1,638,807 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ 23,807 $ 21,702 Warehouse lines of credit 5,119 9,919 Residual interest financing 62,650 67,300 Securitization trust debt 1,128,158 1,404,211 Senior secured debt, related party 20,649 20,105 Subordinated renewable notes 22,855 25,721 1,263,238 1,548,958 COMMITMENTS AND CONTINGENCIES Shareholders' Equity Preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Series A preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Common stock, no par value; authorized 75,000,000 shares; 18,650,234 and 19,110,077 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively 55,057 54,702 Additional paid in capital, warrants 7,471 7,471 Retained earnings 28,241 34,703 Accumulated other comprehensive loss (7,027 ) (7,027 ) 83,742 89,849 $ 1,346,980 $ 1,638,807 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 Revenues: Interest income $ 54,960 $ 94,856 $ 116,139 $ 194,218 Servicing fees 942 280 1,971 708 Other income 2,420 3,645 6,261 7,156 58,322 98,781 124,371 202,082 Expenses: Employee costs 8,980 12,886 18,242 26,368 General and administrative 5,842 7,574 12,452 14,921 Interest 28,971 40,955 61,103 79,989 Provision for credit losses 18,489 30,894 34,578 65,803 Marketing 908 2,622 2,080 6,242 Occupancy 889 1,043 2,034 2,039 Depreciation and amortization 196 98 344 237 64,275 96,072 130,833 195,599 Income (loss) before income tax expense (benefit) (5,953 ) 2,709 (6,462 ) 6,483 Income tax expense (benefit) - 1,220 - 2,880 Net income (loss) $ (5,953 ) $ 1,489 $ (6,462 ) $ 3,603 Earnings (loss) per share: Basic $ (0.32 ) $ 0.08 $ (0.34 ) $ 0.19 Diluted (0.32 ) 0.08 (0.34 ) 0.18 Number of shares used in computing earnings (loss) per share: Basic 18,744 18,830 18,874 19,063 Diluted 18,744 19,411 18,874 19,692 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, except per share data) Six Months Ended June 30, 2009 2008 Cash flows from operating activities: Net income (loss) $ (6,462 ) $ 3,603 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Gain on residual asset - (125 ) Amortization of deferred acquisition fees (4,145 ) (8,572 ) Amortization of discount on securitization notes 6,607 5,845 Amortization of discount on senior secured debt, related party 544 - Depreciation and amortization 344 237 Amortization of deferred financing costs 2,699 5,047 Provision for credit losses 34,578 65,803 Stock-based compensation expense 659 654 Interest income on residual assets (906 ) (358 ) Changes in assets and liabilities: Accrued interest receivable 3,728 4,046 Other assets 24,207 586 Tax assets - (10 ) Accounts payable and accrued expenses (2,283 ) 4,846 Tax liabilities - 2,474 Net cash provided by operating activities 59,570 84,076 Cash flows from investing activities: Purchases of finance receivables held for investment (2,032 ) (255,924 ) Proceeds received on finance receivables held for investment 223,798 339,818 Increases (decreases) in restricted cash and equivalents 13,899 (7,375 ) Purchase of furniture and equipment (532 ) (57 ) Net cash provided by investing activities 235,133 76,462 Cash flows from financing activities: Proceeds from issuance of securitization trust debt - 285,389 Proceeds from issuance of subordinated renewable notes 1,064 2,982 Proceeds from issuance of senior secured debt - 10,000 Payments on subordinated renewable notes (3,930 ) (2,341 ) Net proceeds from (repayments to) warehouse lines of credit (4,800 ) (87,872 ) Proceeds from (repayments of) residual interest financing debt (4,650 ) 16,836 Repayment of securitization trust debt (282,661 ) (377,370 ) Payment of financing costs - (4,602 ) Repurchase of common stock (304 ) (2,719 ) Exercise of options and warrants - 78 Net cash used in financing activities (295,281 ) (159,619 ) Increase (decrease) in cash and cash equivalents (578 ) 919 Cash and cash equivalents at beginning of period 22,084 20,880 Cash and cash equivalents at end of period $ 21,506 $ 21,799 Supplemental disclosure of cash flow information: Cash paid (received) during the period for: Interest $ 52,581 $ 69,104 Income taxes $ (12,372 ) $ 416 Non-cash financing activities: Common stock issued in connection withnew senior secured debt, related party $ - $ 1,801 Warrants issued in connection with new senior secured debt, related party $ - $ 1,107 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Summary of Significant Accounting Policies Description of Business We were formed in California on March 8, 1991. We specialize in purchasing and servicing retail automobile installment sale contracts (“automobile contracts” or “finance receivables”) originated by licensed motor vehicle dealers located throughout the United States (“dealers”) in the sale of new and used automobiles, light trucks and passenger vans. Through our purchases, we provide indirect financing to dealer customers for borrowers with limited credit histories, low incomes or past credit problems (“sub-prime customers”). We serve as an alternative source of financing for dealers, allowing sales to customers who otherwise might not be able to obtain financing. In addition to purchasing installment purchase contracts directly from dealers, we have also (i) acquired installment purchase contracts in three merger and acquisition transactions, (ii) purchased immaterial amounts of vehicle purchase money loans from non-affiliated lenders, and (iii) lent money directly to consumers for an immaterial amount of vehicle purchase money loans.In this report, we refer to all of such contracts and loans as "automobile contracts." Basis of Presentation Our Unaudited Condensed Consolidated Financial Statements have been prepared in conformity with accounting principles generally accepted in the United States of America, with the instructions to Form 10-Q and with Article 10 of Regulation S-X of the Securities and Exchange Commission, and include all adjustments that are, in our opinion, necessary for a fair presentation of the results for the interim period presented. All such adjustments are, in the opinion of management, of a normal recurring nature.In addition, certain items in prior period financial statements may have been reclassified for comparability to current period presentation. Results for the six-month period ended June 30, 2009 are not necessarily indicative of the operating results to be expected for the full year. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted from these Unaudited Condensed Consolidated Financial Statements. These Unaudited Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and Notes to Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the UnitedStates of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of income and expenses during the reported periods. Specifically, a number of estimates were made in connection with determining an appropriate allowance for finance credit losses, valuing residual interest in securitizations, accreting net acquisition fees, amortizing deferred costs, the recording of deferred tax assets and reserves for uncertain tax positions. These are material estimates that could be susceptible to changes in the near term and, accordingly, actual results could differ from those estimates. Other Income Other income consists primarily of gains recognized on our residual interest in securitizations, recoveries on previously charged off contracts from previously unconsolidated trusts, convenience fees charged to obligors for certain types of payment transaction methods and fees paid to us by dealers for certain direct mail services we provide.The gain recognized related to the residual interest was $567,000 and $125,000 for the six months ended June 30, 6 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES
